Casey, Cb. J.,
delivered tbe opinion of tbe court.
Tbe claimant was cbajdain of tbe 5th New York heavy artillery, duly mustered into tbe military service of tbe United States on January 3,1862. On tbe 10th September, 1862, by Special Orders No. 232, be was discharged tbe service of tbe United States. On tbe 4th December following, so much of said order u as discharges Chaplain W. A. Barnes, 5th New *218York artillery, from, tbe service of tbe United States, is hereby revoked, and be is this date restored to bis command.” During tbe interval between tbe order of dismissal and its revocation Mr. Barnes continued to discharge all tbe duties of tbe office. Tbe War Department refused to allow him pay for tbe time tbe order was in existence.
Tbe case cannot be distinguished, either in tbe main facts or principle, from tbe case of Captain Thornton Smith, (2 0. 01s. R., 206,) or that of Captain Gilbert E. Winters, (3 C. Cls. R., 136.) In both those cases it is held that by law and tbe usage of tbe government an officer so situated is entitled to bis pay and allowance. We could add nothing which would make those rulings more clear or pointed.
We render a judgment in favor of tbe claimant for $311 32.